Exhibit 99.01 CONSENT OF THE LION FUND II, L.P. Board of Directors Biglari Holdings Inc. 17est, Suite 400 San Antonio, Texas 78257 Members of the Board: We hereby consent to the use by Biglari Holdings Inc. (the Company) of the audited financial statements of The Lion Fund II, L.P. as of and for the periods ended December 31, 2015, 2014 and 2013 appearing in the Form 10-K/A for the fiscal year ended December 31, 2015 filed by the Company with the Securities and Exchange Commission and any amendment thereto. The Lion Fund II, L.P. By: Biglari Capital Corp., its general partner By: /s/ Sardar Biglari Name: Sardar Biglari Title: Chairman and Chief Executive Officer March 30, 2016
